Citation Nr: 0923782	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In March 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned.  


FINDINGS OF FACT

1.  The Veteran served in combat and his stressors are 
accepted as having occurred during that combat service.

2.  The competent evidence is in equipoise as to whether the 
Veteran has a valid diagnosis of PTSD attributable to 
inservice combat stressors.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 3.304(f), 
the relevant criteria require that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  

DSM-IV provides six criteria for PTSD.  The first criterion 
is the development of characteristic symptoms following 
exposure to an extreme traumatic stressor involving direct 
personal experience of an event that involves actual or 
threatened death or serious injury, or other threat to one's 
physical integrity; or witnessing an event that involves 
death, injury, or a threat to the physical integrity of 
another person; or learning about unexpected or violent 
death, serious harm, or threat of death or injury experienced 
by a family member or other close associate (Criterion A1).  
The second part of that criterion is that the person's 
response to the event must involve intense fear, 
helplessness, or horror (or in children, the response must 
involve disorganized or agitated behavior) (Criterion A2).  
The second criterion is that the characteristic symptoms 
resulting from the exposure to the extreme trauma include 
persistent reexperiencing of the traumatic event (Criterion 
B).  The third criterion is persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness (Criterion C).  The fourth criterion is 
persistent symptoms of increased arousal (Criterion D).  The 
fifth criterion is that the full symptom picture must be 
present for more than 1 month (Criterion E).  The sixth 
criterion is that the disturbance must cause clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning (Criterion F).

The Veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  He maintains 
that during combat, he sent another soldier, whom he named 
(D.K.) on a mission that resulted in his death.  He also 
indicated that he shot a Vietnamese farmer who was probably 
only trying to protect his livestock.  He indicated that he 
saw dead and wounded persons, assisted with recovery of body 
parts, and went on combat missions.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

In this case, the Veteran received the Combat Action Ribbon, 
indicative of combat service.  Thus, his stressors as 
presented by him are accepted as conclusive evidence of the 
occurrence of the stressors as the Board finds that his 
statements are satisfactory, credible, and consistent with 
circumstances, conditions or hardships of his combat service.

This case turns, therefore, on whether the Veteran has PTSD 
as defined by DSM IV.  There is conflicting evidence in that 
regard.  

The Veteran has participated in PTSD therapy at Vet Centers 
and at a VA medical facility.  He has been diagnosed in those 
records as having PTSD.  Also, specifically, two of his 
therapists have submitted statements.  

In a May 2006 statement, D.M., M.A., M.P.A., psychologist and 
team leader with the Vet Center, indicated that the Veteran 
began treatment at his Vet Center in March 1998.  Mr. M. 
indicated that the Veteran suffered from PTSD as a result of 
a tour of duty with the United States Marine Corp in Vietnam.  
He stated that the Veteran expressed strong feeling of guilt 
for shooting a farmer, even though he was ordered to do so.  
Mr. M. stated that there were other traumatic events, but did 
not provide other specifics.  He further indicated that the 
Veteran suffered from persistent symptoms as a result of 
constantly being aroused such as difficulty falling sleep, 
severe panic attacks, and sleep disturbance.  He reported 
that there was a negative impact on the Veteran's work and 
social life.  He was often angry, had difficulty 
concentrating, was hypervigilant, and had a low threshold 
startle response.  

A letter was also received from J.C., M.A., MSW, a Vet Center 
team leader from another Vet Center that previously treated 
the Veteran.  He indicated that he had known the Veteran 
since 1988, when the Veteran came to his Vet Center where he 
was a readjustment counseling therapist.  They had remained 
in contact over the years and he had visited the Veteran.  He 
indicated that the Veteran suffered from severe survival 
guilt and like others in his situation, did not file a claim 
for VA benefits for years.  The Veteran participated in PTSD 
therapy and learned coping skills.  He noted that the Veteran 
witnessed multiple traumas including the deaths of both 
Americans and Vietnamese.  The Veteran had a great deal of 
guilt over these deaths.  He stated that the Veteran had a 
self-defeating attitude and high anxiety, and that he had 
PTSD.  

Also of record is nearly a decade of group and individual 
therapy clinical records for treatment of PTSD.  Those 
records include the impression, in July 2008, that the 
Veteran had agitated depression, PTSD.  

In September 2006, the Veteran was afforded a VA examination.  
Psychiatric testing was performed.  The examiner noted the 
killing of the farmer incident Veteran having assisted 
putting dead soldiers in body bags, the killing of D.K., and 
being placed on rear guard of an ambush patrol where he 
failed to kill a person he suspected was the enemy.  
Currently, the Veteran reported having problems sleeping and 
that he kept seeing the farmer protect his live stock.  He 
had nightmares several times a week and would get angry at 
"dumb things."  On the psychometric testing, the Veteran 
scored in the ranges about the score for a cut-off for PTSD.  
However, the examiner felt that the Veteran overreported 
which was inconsistent with his spontaneous report of 
symptoms and his overall level of social and occupational 
functioning.  The examiner felt that the Veteran did not meet 
criterion A (of DSM IV) and did not present with a full 
constellation of symptoms.  As noted, the examiner felt that 
the Veteran's scores on psychometric testing were inflated 
and inconsistent with his verbal responses and that his 
symptoms could be ameliorated with medication, which he was 
not taking.  The diagnosis was depression, not related to 
service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The Board cannot reject the opinion of a social worker merely 
because of his/her training.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  The Court held that health care professionals are 
competent to offer opinions as to the etiology of a 
disability.  

In this case, a private psychologist and a social worker both 
opined that the Veteran has PTSD due to combat related 
stressors from his service in Vietnam.  The VA psychologist 
opined that the DSM IV criteria are not met.  All medical 
opinions were based on an accurate history because, as noted, 
the occurrence of the combat service and stressors is 
confirmed.  In reviewing the VA opinion, the examiner felt 
that criterion A was not met.  Criterion A requires symptoms 
following exposure to an extreme traumatic stressor.  As 
noted, the Board concedes that the Veteran factually 
experienced the extreme stressors that he has presented, 
including the deaths of other persons.  Criterion A also 
requires that the Veteran's response be intense fear, 
helplessness, or horror.  The Veteran has described having 
these extreme feelings which are consistent with the 
stressors that he has presented.  The Board notes that while 
the VA examiner indicated that this criterion was not met, 
the Board finds that there is support in the record for a 
contradictory finding.  VA law, regulation, and precedent, 
supports the finding that the claimed stressors occurred.  
That is, that the Veteran killed others, saw others killed, 
and felt responsibility, helplessness, and guilt over the 
deaths.  Therefore, the Board finds that the evidence 
supporting the Veteran's claim outweighs the negative opinion 
by the VA examiner on this point.  

Further, while the VA examiner felt that the Veteran did not 
have sufficient PTSD symptomatology, there is the conflicting 
medical evidence.  The Board does not find the VA testing to 
be incompetent or not credible, however, while the examiner's 
interpretation of the results indicated that the Veteran 
provided inflated responses, other medical data in the record 
places the evidence in equipoise regarding whether the 
Veteran has sufficient PTSD symptomatology to conform to a 
DSM IV diagnosis.  

As noted, the existence of the stressors is established.  
There is nearly a decade of treatment for PTSD and reflects 
the Veteran's participation in therapy during that time and 
at present.  The other medical opinions reflect that the 
Veteran persistently reexperiences a traumatic event.  In 
fact, the VA examiner also noted that the Veteran 
reexperiences the episode with the farmer.  The Veteran has 
also expressed that he tried to erase Vietnam from his memory 
and avoid talking to others about Vietnam.  The Veteran has 
documented persistent symptoms of increased arousal and he 
also testified in detail about his behavior and reactions 
when he is in such a state, to include weapons and anger 
issues.  The Veteran has been in treatment for over a decade 
for claimed PTSD.  The medical evidence also documents 
impairment in social and occupational functioning.

Thus, while the VA examiner concluded that the criteria of 
DSM IV are not met, the record presents conflicting evidence 
in that regard.  The Board finds that the medical evidence of 
record is in relative equipoise as to the matter of whether 
the Veteran has a diagnosis of PTSD conforming to DSM IV.  
Thus, the Board must apply the benefit of the doubt rule.  As 
such, the Board concludes that the Veteran has verified 
stressors which are attributed to a valid diagnosis of PTSD.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


